Citation Nr: 9909076	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a neuromuscular 
disorder, to include peripheral neuropathy, claimed as a 
result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active Naval service from August 1966 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for neuromuscular 
disease and peripheral neuropathy.  In connection with his 
appeal the veteran presented testimony before a member of the 
Board sitting in Washington, D.C.; a transcript of that 
hearing is associated with the claims file.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran in essence contends that he developed peripheral 
neuropathy or other neuromuscular disorder as a result of 
exposure to herbicide agents, to include Agent Orange, during 
his service in Vietnam with the Marines.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against entitlement to service connection for a 
neuromuscular disorder, to include peripheral neuropathy, 
claimed as a result of herbicide exposure.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence of record does not 
show that the veteran had acute or subacute peripheral 
neuropathy during service or within the initial post-service 
year, or that he currently has peripheral neuropathy or other 
neuromuscular disorder that is causally related to 
Agent Orange exposure or other incident of military service.


CONCLUSION OF LAW

A neuromuscular disorder, to include peripheral neuropathy, 
was not incurred in or aggravated by active service nor may 
peripheral neuropathy be presumed it have been incurrent in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the United States Navy from August 1966 
to May 1970, to include foreign service in the Republic of 
Vietnam.  Service records reflect that he is in receipt of a 
Purple Heart and Combat Action Ribbon.

At the time of enlistment, in April 1966, the veteran was 
noted to have a history of prior right foot fracture; his 
upper and lower extremities were otherwise stated to be 
normal.  In March 1969 he complained of a headache with 
sneezing and coughing; the impression was upper respiratory 
infection.  A record dated in July 1969 includes notation 
that the veteran had been experiencing recurring bouts of 
chills, fevers, weakness and lifelessness since returning 
from Vietnam.  Mononucleosis slides and malaria smears were 
reportedly normal.  In August 1969, the veteran was evaluated 
for right bicipital tendonitis.  In a report of medical 
history dated in September 1969, the veteran gave a history 
of right shoulder problems.  The examining physician noted 
recurrent right shoulder tendinitis and also noted that the 
veteran complained of having cramps in his legs one or two 
times while swimming.  The accompanying report of physical 
examination includes notation that the veteran had right 
shoulder bursitis that was clearing, without other 
complaints.  In October 1969, the veteran presented with 
complaints of malaise and nausea; the impressions were 
probable flu syndrome or a viral illness.  In November and 
December 1969 he complained of a sore throat and headache; 
the impression was upper respiratory infection.  Service 
records also reflect treatment and evaluation for ear 
complaints, an in-grown toenail and further right shoulder 
problems.  Other records, dated in May, without any year 
shown, show complaints of pain and weakness in the abdomen 
and small of back as well as in the knees, with symptoms of 
dizziness, a loss of appetite and diarrhea.  The report of 
medical examination completed in April 1970, in connection 
with discharge, indicates that the veteran's extremities and 
nervous system were normal.  The examining physician noted no 
history of chronic or current medical problems.

In September 1970, the veteran applied for VA compensation 
benefits, claiming disability from right shoulder tendinitis, 
as well as stomach/digestive and ear problems.  In connection 
with his claims a VA examination was conducted in October 
1970.  At that time he complained of continuing right 
shoulder problems.  Examination of the right shoulder and 
other joints was normal.  Neuropsychiatric consult was 
accomplished in November 1970.  No neurologic diagnosis was 
offered.  In December 1970, the RO denied service connection 
for the veteran's right shoulder disorder.  

In June 1984, the veteran presented at the VA requesting 
evaluation of symptoms that began approximately three months 
earlier.  He reported feeling fatigued, with associated 
muscle pain and weakness or numbness in his hands and in his 
thigh with activity.  Neurologic examination was entirely 
normal.  


In September 1985, the veteran was seen at the VA with 
complaints of easy fatigability and a suggestion of distal 
weakness in his extremities, onset 18 months earlier.  
Electrodiagnostic studies revealed normal lumbar paraspinal 
muscles, normal right and left gastrocnemius, normal left 
deltoid, biceps, extensor digitorum, opponens pollicis, 
dorsal interosseus, and normal left tensor fasciae latae, 
tibialis anterior and extensor digitorum brevis.  Right and 
left reflex latencies were normal.  The veteran gave a 
history of increased fatigue with activities beginning in 
1984.  He reported having had an episode of bronchitis-like 
symptoms in conjunction with one period of symptoms.  He gave 
a history of exposure to Agent Orange in service.  Evaluation 
at the Montana Arthritis Center in September 1985 resulted in 
a diagnosis of myalgias with evidence of weakness and 
fatigue.  The examining physician stated a concern that the 
veteran might be "developing a primary neuromuscular 
disease; however, other causes such as a myositis or 
connective tissue disorder would have to be considered in the 
differential."

In October 1985, the veteran complained of pain and numbness 
in his right forearm and elbow.  He identified himself as a 
physician's assistant, employed at a VA medical center.  

A report of bone scan completed by the VA in October 1985 
shows slight ill-defined increase in the activity along the 
medial aspects of the knee joints, stated to be usually seen 
in a degenerative process.  

Records from the Montana Arthritis Center dated from January 
1986 to October 1987 reflect further evaluation of the 
veteran's neurologic complaints.

In February 1986, the veteran was evaluated at the Billings 
Clinic.  He was identified as a physician's assistant who had 
been referred by a VA physician for a one to one-and-a-half 
years' history of decreased energy and right hand stiffness.  
Rheumatologic work-up was negative.  His family history was 
noted to be negative for a muscular disorder.  The veteran 
complained of pain when canoeing or bicycling.  The examining 
physician, D.P., M.D., stated that the veteran's symptoms 
"sound sort of constitutional."  Nerve conduction studies 
revealed no electromyographic evidence of defect in the 
neuromuscular conduction or any signs of McArdle's syndrome.

In November 1987 the veteran was hospitalized at the VA with 
a four-year history of upper and lower extremity complaints.  
Associated medical records show that he had a four year 
history of muscle pain/weakness and cramps on minor exertion.  
A muscle biopsy was requested to rule out a variety of 
myopathies.  A muscle biopsy two years earlier reportedly had 
been unremarkable.  Electromyogram was stated to be normal.  
The impression was rule out peripheral myopathy.  A muscle 
biopsy was scheduled.  Orthodromic sensory conduction studies 
of the left ulnar and median nerves were normal.  Nerve 
conduction studies were normal with only very mild evidence 
of scattered chronic reinnervation on electromyopathy due to 
a very mild sensorimotor symmetric peripheral neuropathy of 
unknown cause, with numb fingers and toes and cramping in 
muscles after exercise.  The hospital discharge summary 
reflects a final diagnosis of peripheral neuropathy.  

In December 1990, the veteran was referred for a neurologic 
consult with a provisional diagnosis of consider multiple 
sclerosis versus other denervating process.  In February 1991 
a VA neurologist noted that the veteran had struggled with an 
illness characterized by severe fatigue, myalgias with 
fasciculation and intermittent migratory polyarthralgia since 
1984 and that such sounded like a post-infectious autoimmune 
disorder similar to Lyme Disease.  It was noted that testing 
between 1984 and 1987 was normal. 

In June 1991 an examination revealed a bundle of musculus and 
spasm in the right trapezius and the veteran complained of 
muscle crepitation with shoulder motion.  He complained of 
numbness in the forearm.  The examining physician stated a 
belief that there was some bursitis in the deltoid region.  A 
record dated in August 1991 reflects continued right hand 
problems.  

In a statement dated in September 1991, the veteran expressed 
his belief that his symptoms of hypoesthesia, numbness, 
muscle pain, fatigability and fasciculations, were consistent 
with a VA diagnosis of peripheral neuropathy in 1987 and 
indicated that he was exposed to herbicides during service.  
He reported that he had been diagnosed with peripheral 
neuropathy.  He stated that he first noticed chronic symptoms 
in 1984, which had progressed since that time.  He indicated 
that he had had similar symptoms in 1979 while racing 
bicycles and that he noticed a decrease in performance that 
eventually necessitated that he quit riding.  He also 
reported having had a single episode of leg weakness while in 
Vietnam, in May 1968.  He stated that he did not receive 
treatment in service and regained his ability to function 
prior to suffering heat stroke and being sent to a field 
hospital.  He further reported that while being treated for 
heat stroke he had a high fever and experienced hair loss, 
with new hair growth of a different color and texture.  He 
also stated that he was treated in service for a flu-type 
illness for several days, as well as numbness and pain in his 
right arm and hand, diagnosed as tenosynovitis.  He then 
stated that over the years he had experienced several other 
flu-like episodes.  He provided a diary of chronology of 
symptoms beginning in February 1984.

In a letter dated in January 1992, L.H., M.D., related that 
the veteran had been referred from the VA for evaluation of 
prominent muscle soreness and pain dating back eight years.  
Examination revealed no evidence of obvious muscle atrophy or 
fasciculations.  There was a minimal loss of pinprick in the 
distal hands and which was stated to be of equivocal 
significance.  Dr. L.H. summarized conclusions reached upon 
evaluation by Mayo Clinic staff, suggesting possible mild 
denervation atrophy of the left calf (per biopsy review); 
myopathy (per EMG); or suggested small fiber neuropathy (per 
autonomic studies).  Dr. L.H. referenced an opinion by J.M., 
M.D., that the veteran might have a mild peripheral 
neuropathy.  An associated clinical report indicates that the 
impression was exertional cramping and distal paresthesia and 
that the veteran should be evaluated for a metabolic 
myopathy, stated to be very unlikely, and for peripheral 
neuropathy "although again his symptoms are atypical for 
this."  The AFIP reviewed a muscle biopsy of the veteran's 
left calf, specimen dated in March 1987, and concluded that 
the diagnosis was probable mild denervation atrophy; a right 
quadriceps biopsy specimen dated in November 1987 was 
interpreted as normal.

The veteran was afforded a VA Agent Orange examination in 
February 1992.  He reported having been in Vietnam with 
continual exposure to Agent Orange from December 1967 to June 
1968.  He gave a history of having problems with numbness in 
his right upper extremity in 1969, treated with steroids and 
physiotherapy.  He complained of continued crepitation in his 
neck, shoulder and scapula areas since that time, as well as 
having flu-like symptoms with extreme exhaustion and 
tiredness since then until 1980.  He reported periods when 
the exhaustion was so bad that he had to be put to rest.  He 
then stated that after a while he became unable to continue 
to race bicycles and that in 1984 he noticed a continuous 
numbness and tingling along with muscle fasciculations in his 
hands.  The VA examiner noted prior normal testing as well as 
evaluation at the Mayo Clinic with no definite diagnosis.  
Current examination of the extrenities revealed marked 
crepitus of the right shoulder and scapular ara, without 
other upper or lower extremity abnormalities noted.  
Neurologic examination revealed deep tendon reflexes and 
cranial motor and sensory nerves.  There was evidence of a 
loss of sensation to pinprick on the palm of the hands from 
the lateral side to just below the index finger, bilaterally.  
The VA examiner stated that [e]ssentially it appears he has 
lost some degree of sensation in the C6, 7, and 8."  
Strength is fair with somewhat decrease for what I would 
anticipate on a man of this size and age."  Examination of 
the legs revealed numbness on the lateral side of the foot, 
with increasing sensation as one moves to the medial side of 
the foot primarily showing loss of sensation to sharpness on 
the S1 area.  There was some questionable hypothenar atrophy 
beginning on both hands bilaterally.  The impression was 
probable early signs of muscle degenerative disease and/or 
denervation disease of the muscle, etiology unable to be 
determined at this time.  Right shoulder x-rays were normal

The claims file contains a February 1992 report from J.M., 
M.D., associated with the Mayo Clinic.  Dr. J.M. noted the 
veteran's history of exertional myalgias of eight-years' 
duration, with the development of mild numbness of the distal 
hands and feet.  Two muscle biopsies revealed no clear 
abnormalities.  Dr. J.M. noted that the veteran had no risk 
factors for neuropathy.  Work-up at the Mayo Clinic included 
an electromyography (EMG) that revealed small motor units in 
proximal muscles felt to be consistent with a very mild 
myopathy.  Dr. J.M. stated that there was no evidence on EMG 
of a large fiber peripheral neuropathy.  Sudomotor testing 
revealed very mild impairment of sympathetic vasomotor and 
distal sudomotor function, suggestive but not diagnostic of a 
small fiber neuropathy.  Dr. J.M. noted that another physcian 
had reveiwed the veteran's past muscle biopsies, interpreted 
as showing a very mild denervation atrophy in the left calf.  
Dr. J.M. summarized that no clear cause for the veteran's 
symptoms could be found and that he "may have a very mild 
distal peripheral neuropathy of indeterminate etiology, but 
certainly this could not explain the severe proximal muscle 
aching that he has.  I think we must assume that [the 
veteran] has simple muscle cramps and treat them along this 
line."

In June 1992, the RO denied the veteran's claim of 
entitlement to service connection for peripheral neuropathy.  
In May 1994, the RO again denied service connection for 
peripheral neuropathy, and the veteran appealed.

A report of magnetic resonance imaging (MRI), dated in August 
1992, was interpreted as showing no evidence of multiple 
sclerosis.

In January 1993, the veteran was evaluated at the Billings 
Clinic, with complaints of severe fatigue, myalgias and 
fasciculations, intermittent migratory periarticular pain and 
a blunted sensation in the tips of his fingers.  Testing for 
Lyme's disease, multiple sclerosis, sarcoidosis and a 
rheumatologic disorder was cited as negative.  The examining 
physician commented that "[n]o objective evidence for 
illness of any kind has been found.  He understandably has 
the inclination to relate his symptoms to his exposure to 
defoliants (Agent Orange) while on active duty in Viet Nam."  
The physician stated that he was unable to "demonstrate any 
impairment on office neurologic examination today."

In June 1993, the veteran was evaluated at the Billings 
Clinic Physical Rehabilitation Center for Chronic Fatigue 
Syndrome.  Referral information recites that the veteran had 
been experiencing an illness of unclear etiology since 1983.  
He reportedly experienced fatigue during testing.  A clinical 
neuropsychologist summarized that testing was suggestive of 
neuropsychologic irregularities of a mild nature, in 
particular a lower speed of information processing than 
expected consistent with the veteran's vocation and a lower 
than expected auditory-verbal memory.  Diagnoses were 
probable organic mental disorder, a somatoform pain disorder 
and long-standing fatigue and pain of unknown etiology.

VA discharge summaries, dated in December 1993 and February 
1994, show listed diagnoses to include peripheral neuropathy, 
thought to be related to Agent Orange exposure.  

In September 1994 the veteran submitted a copy of the Agent 
Orange Review in which the addition of Peripheral neuropathy 
of the list of Agent Orange presumptive disease was 
discussed.  In his appeal to the Board the veteran stated 
that peripheral neuropathy was difficult to diagnose and that 
his in-service and continuing symptoms were the early 
symptoms of such diagnosis.  

In December 1995, the veteran was hospitalized with 
complaints of chest pain and a history of prior myocardial 
infarction.  The hospital summary includes a diagnosis of 
peripheral neuropathy, etiology undetermined.  Neurologic 
examination revealed no signs of weakness.  

VA records dated in December 1995 and in January and February 
1996, pertinent to hospitalization for esophagus problems, 
include notation of a history of extremity neuropathy.  A VA 
record dated in February 1996 includes notation of peripheral 
neuropathy.  The examiner noted that the veteran had a past 
medical history of "muscle cramp fasciculation syndrome" 
causing numbness, cramps, pain and fatigue, reported as 
secondary to Agent Orange.  

In January 1996, the veteran was hospitalized for erosive 
esophagitis; the hospital report indicates that neurologic 
examination showed decreased fine discriminatory sensation in 
the extremities.  Past medical history included notation of 
peripheral neuropathy in the extremities.

In October 1996 the veteran presented personal hearing before 
a member of the Board sitting in Washington, D.C.  The 
veteran set out his history of first experiencing exhaustion 
and other symptoms such as leg weakness in 1968, while in 
Vietnam.  Transcript at 5.  He argued that his continued and 
persistent complaints of malaise, weakness and numbness were 
signs of peripheral neuropathy.  He identified himself as a 
physician's assistant, training at the Bowman Gray School of 
Medicine, and also acting as a Navy medical corpsman, trained 
to recognized the symptoms of heat exhaustion.  Transcript at 
5-6.  His representative stated that there was no factual 
diagnosis of peripheral neuropathy or other type of 
neuromuscular disease in the current record Transcript at 4, 
but that such was an insidious type of disease.  Id.  The 
veteran then stated that between 1969 and 1970 he experienced 
several occasions of flu-like illness, with right upper 
extremity numbness and weakness.  He stated that testing was 
negative and that the variable diagnosis was bursitis or 
tendonitis.  Transcript at 9.  He stated that after 1970 it 
was in 1984 that his symptoms had been continuous, being 
worse when he was physically active.  The representative 
stated that records showed the veteran's admission for 
testing at the VA in 1987, with a diagnosis of peripheral 
neuropathy.  Transcript at 14.  

In November 1996 the Board remanded the veteran's claim for 
further development.  The record reflects that attempts to 
obtain certain private records were unsuccessful; the RO or 
the veteran were informed that certain requested records were 
unavailable.

In May 1997, the veteran was seen at the VA with a two-month 
history of chronic low back pain radiating down his bilateral 
lower extremities, left greater than right, and down to the 
dorsal lateral calf area.  He reported bilateral foot 
dysesthesia, without weakness or frank bowel or bladder 
incontinence.  MRI showed what appeared to be an L5 to S1 
herniated disk.  He was admitted for VA hospitalization 
following a decompression procedure on his lumbar spine.  The 
discharge report includes notation of a past history of Agent 
Orange exposure and a past medical history to include 
peripheral neuropathy of 15-years' duration.  Neurologic 
examination showed full motor and strength in the 
extremities.  Sensation was decreased in the bilateral L4 
distribution, stated to have been chronic for 15 years.  The 
assessment was severe bilateral lower extremity radicular 
pain, left greater than right, secondary to an L5 to S1 disc 
fragment.  He was otherwise opined to be neurologically 
intact with the exception of bilateral chronic decreased 
sensation that the veteran related to his "longstanding 
peripheral neuropathy from Agent Orange exposure."  Final 
diagnoses included L5 to S1 neuroforaminal narrowing, status 
post partial L5 laminectomy and L5 to S1 bilateral 
foraminotomies; and, peripheral neuropathy.  Follow-up 
records reflect the veteran's post-surgical complaints of 
sciatic and left leg pain.  An entry dated in June 1997 
indicates that post-operative MRI revealed a clumping of the 
nerve roots.

In August 1997 the veteran was afforded a VA fee basis 
examination.  He provided a history of exposure to Agent 
Orange in Vietnam in 1967 and 1968 and stated that he had 
been diagnosed with peripheral neuropathy.  He complained of 
an aching and burning sensation in his lower extremities, 
especially proximally and especially after activities.  The 
physician noted the veteran's past medical history, to 
include prior partial L5 laminectomy in May 1997.  The 
physician cited review of the results of prior evaluations, 
private and VA, of the veteran's neurologic complaints.  
Motor examination of the upper and lower extremities was 
normal.  Sensory examination showed a decreased light touch, 
temperature and pinprick sensation from about three inches 
above the ankles down bilaterally in a stocking-type 
distribution.  Phalen and Tinel signs were negative over the 
median nerves.  He had normal reflexes in upper and lower 
extremities.  There was evidence of a mild scapular winging 
suggestive of some compromise to the serratus anterior muscle 
on the right.  The impression was that examination showed 
some decreased sensation in the lower extremities.  The 
physician commented that such was "more a subjective finding 
than an objective one" and "could be suggestive of 
peripheral neuropathy."  The physician then stated that the 
veteran had not had an EMG in more than five years and 
recommended that one was obtained to "see if once and for 
all we can demonstrate that he has peripheral neuropathy."  
The physician stated that he did not know if Agent Orange was 
contributing to the veteran's symptoms and that there was 
"no clear evidence of peripheral neuropathy."  EMG and 
nerve conduction studies were accomplished and interpreted as 
normal without evidence of a myopathic process, a distal or 
proximal entrapment neuropathy or any neurophysiologic 
evidence of a peripheral neuropathy.

In a statement of July 1998, the veteran argued that the 
numbness in his hand and arm that started while he was at the 
Portsmouth Naval Hosptial during service were, in his 
opinion, manifestation of peripheral neuropathy and were 
misdiagnosed by Navy doctors.  He also argued that the August 
1997 examination was not valid since he had been on bed rest, 
had had back surgery, and had to limit his physcial 
activities prior therto.  

II.  Pertinent Laws and Regulations

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. §§ 3.307(a)(6)(iii).  The following diseases 
shall be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. §§ 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1997).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Specifically, where a veteran has Vietnam service and acute 
or subacute peripheral neuropathy is manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service, service incurrence shall be 
presumed.  38 C.F.R. § 3.307(a)(6)(ii).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1996).  However, the United States Court of Veterans Appeals 
(Court) has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

III.  Initial Matters

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claim is not well grounded, the application for 
service connection must fail, and there is no further duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The Federal Circuit has also set forth 
the parameters of what constitutes a well-grounded claim, 
defining such as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  The Federal Circuit 
held that such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  
See Epps v. Gober, No. 97-7014 (Fed. Cir. Oct. 7, 1997).

In this case, the veteran has been identified as a 
physician's assistant, with medical training.  He has argued 
that his in-service symptoms, as well as the chronic symptoms 
he complained of and sought treatment for immediately after 
service and to date, were symptoms of peripheral neuropathy.  
He has cited the difficulty involved in diagnosing peripheral 
neuropathy and has alleged that he currently has peripheral 
neuropathy associated with exposure to Agent Orange.  As a 
physician's assistant, the veteran's own opinions as to 
diagnosis and etiology are arguably competent and thus will 
be accepted as sufficient to render his claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is satisfied that all relevant and available facts 
have been properly developed in this case.  The veteran has 
been examined by the VA in connection with his claim and has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  The veteran contends that a new 
examination is warranted, arguing that the fee basis 
examination conducted in August 1997 was inadequate as he was 
recovering from back surgery.  He specifically states that 
the examination findings, based on a period of recuperation 
and not during a period of normal activities, are not a true 
reflection of his physical status.  The Board has carefully 
reviewed the examination report and notes it to be wholly 
consistent with the reports of prior VA and private 
evaluations conducted before the veteran's surgery.  
Moreover, the examiner acknowledged the veteran's recent 
surgery and in no way indicated that such would affect or 
render invalid the diagnostic testing or clinical findings.  
Thus, the Board finds the examination adequate for purposes 
of appellate review.  Based on these facts, the Board finds 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained, and 
no further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

IV.  Analysis

The veteran's service records reflect service in the Republic 
of Vietnam; thus, he may have been exposed to Agent Orange.  
He argues that he developed peripheral neuropathy as a result 
thereof.  Service medical records are negative for any 
diagnoses of acute or subacute peripheral neuropathy. 
Although the veteran argues that he experienced numbness of 
his hand and arm while stationed at the Portsmouth Naval 
Hospital, which required his arm to be in a sling, his 
service medical records do not document those complaints.  
Rather they show multiple complaints of right shoulder and 
upper extremity pain, generally diagnosed as tendonitis or 
bursitis by Navy medical officers.  The mere allegation of a 
misdiagnosis is insufficient to show that such occurred.  
Additionally, the available medical evidence, including 
reports of diagnostic testing, does not document a diagnosis 
of acute, subacute or any type of peripheral neuropathy 
within the initial post-service year.  Thus, the criteria to 
warrant presumptive service connection for acute or subacute 
peripheral neuropathy based on herbicide exposure have not 
been met in this case.  38 C.F.R. 3.307(a)(6)(ii).

The record reflects that the veteran first sought treatment 
for symptoms of fatigue, weakness and/or numbness in his 
extremities in 1984, over a decade after his discharge from 
service.  Significantly, records created in conjunction with 
neurologic evaluations in 1984 note that the veteran's 
symptoms began in or around 1984.  Contrary to the history 
given at that time, the veteran subsequently complained of 
having experienced similar symptomatology during service and 
intermittently thereafter.  

Various diagnostic studies in 1984, 1985 and 1986 were 
negative for any clear pathology to explain the veteran's 
symptoms.  VA records dated in November 1987 include a 
diagnosis of peripheral neuropathy.  Nerve conduction studies 
at that time showed some very mild evidence of scattered 
chronic reinnervation due to a very mild sensorimotor 
symmetric peripheral neuropathy of unknown cause.  However, 
no diagnosis of acute or subacute peripheral neuropathy is 
shown in those records, and the medical professionals 
conducting the evaluations did not opine that peripheral 
neuropathy had its onset during or was otherwise related to 
the veteran's service. 

In January 1992 the veteran was evaluated at the Mayo Clinic.  
Various testing was suggestive of possible denervation 
atrophy, myopathy, and/or small fiber neuropathy.  However, a 
clinical report shows that the impression after physical 
evaluation was exertional cramping and distal paresthesia, 
and that the veteran's symptoms were considered to be 
atypical for peripheral neuropathy.  Dr. J.M., who is 
associated with the Mayo Clinic, stated only that the veteran 
"may have very mild distal peripheral neuropathy of 
indeterminate etiology."  Despite acknowledging the 
possibility of a diagnosis of peripheral neuropathy, Dr. J.M. 
continued to note that there was no clear evidence of such 
and that that diagnosis would not explain the "severe 
proximal muscle aching that he has.  I think we must assume 
that [the veteran] has simple muscle cramps and treat them 
along this line."  Also, insofar as he raised a possibility 
that the veteran has peripheral neuropathy, Dr. J.M. did not 
diagnose acute or subacute peripheral neuropathy, and did not 
relate peripheral neuropathy to Agent Orange exposure, or 
otherwise relate it to the veteran's service.

Testing in January1993 was stated to be absent objective 
evidence of illness or neurologic impairment.  The examining 
physician noted the veteran's "inclination to relate his 
symptoms to his exposure to defoliants..."  Although VA 
discharge summaries dated in December 1993 and February 1994 
contain diagnoses of peripheral neuropathy, such are included 
as noted past medical history.  Also, VA records dated in 
February 1996 include notations of a history of peripheral 
neuropathy related to Agent Orange exposure.  Those 
hospitalization reports or evaluations were prepared in 
connection with other medical complaints and the veteran's 
neurologic complaints were not specifically evaluated or 
discussed.  Moreover, the inclusion of diagnoses/etiologies 
of peripheral neuropathy appear to be based entirely on a 
history as provided by the veteran in the context of 
evaluation and not on a review of the historical medical 
record.  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Thus, the mere inclusion of a history of peripheral 
neuropathy in VA medical records is not sufficiently 
probative to establish either the presence of such disease or 
its etiological relationship to Agent Orange exposure or 
other incident of the veteran's period of service.  Other VA 
records also include notation of a history of peripheral 
neuropathy, without recitation of clinical evaluation or 
diagnostic results.  Again, such are not probative of 
peripheral neuropathy causally related to the veteran's 
service.  The probative value of such notations is 
particularly reduced in a case such as this where the record 
contains reports of extensive testing and evaluation that 
contain no clear diagnosis of peripheral neuropathy and do 
not relate such to Agent Orange exposure or other incident of 
service.

Finally, the Board notes that the report of the fee basis 
examination conducted in August 1997 is consistent with the 
prior record.  The examiner noted the veteran's history of 
exposure to Agent Orange and cited the results of prior 
evaluation and testing.  Current neurologic examination 
revealed some decreased sensation in the lower extremities, 
stated to be more of a subjective than objective finding.  
Although the examiner stated that findings could be 
suggestive of peripheral neuropathy, he also specifically 
stated that he did not know if Agent Orange was contributing 
to the veteran's symptoms and pointed out that there was no 
clear evidence of peripheral neuropathy.  Recommended EMG and 
nerve conduction studies were subsequently conducted and 
revealed no evidence of a myopathic process, a distal or 
proximal entrapment neuropathy, or any neurophysiologic 
evidence of a peripheral neuropathy.  

Based on the medical reports in the claims file, prepared by 
VA and private physicians, the Board finds that there is no 
clear, competent diagnosis of peripheral neuropathy, rather 
only suggestions that such a diagnosis is possible.  
Generally, diagnostic testing has been negative for objective 
evidence of peripheral neuropathy.  Moreover, there is no 
diagnosis of acute or subacute neuropathy within the 
presumptive period to warrant service connection on that 
basis; and the veteran's own statements constitute the only 
opinion that there is a nexus between peripheral neuropathy 
and the service.  

In that respect the Board again notes that the veteran has 
been identified as a physician's assistant.  Accepting his 
opinions as competent, and of more weight than mere lay 
statements, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), the Board must still assess the weight and 
credibility to be afforded such statements.  See also Goss v. 
Brown, 9 Vet. App. 109, 113, 114-115 (1996); cf. Black v. 
Brown, 10 Vet. App. 279, 284-285 (1997).

As noted by one physician, the veteran "understandably has 
the inclination to relate his symptoms to his exposure to 
defoliants (Agent Orange) while on active duty in Viet Nam."  
A review of the claims file does reflect some revision of the 
veteran's reported history relative to the onset and nature 
of his symptoms.  This is apparent when his statements made 
in the context of his VA claim are examined with those made 
in connection with the initial evaluation of his neurologic 
symptoms in 1984.  In 1984 and in connection with evaluation 
prior to his claim for VA benefits, the veteran claimed that 
the onset of symptoms was in about 1983/1984, many years 
after service.

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Here, there is a clear preponderance of 
competent, objective medical evidence showing only a 
suggestion of possible peripheral neuropathy of undermined 
etiology.  Multiple competent neurologic specialists, to 
include those associated with the Mayo Clinic and the 
Billings Clinic, and a VA fee examiner, have undertaken 
various diagnostic studies and have concluded, at most, the 
presence of possible slight peripheral neuropathy.  None of 
those physicians has given a clear diagnosis; additionally, 
despite review of relevant records and/or knowledge of the 
veteran's herbicide exposure, those physicians have been 
consistent in noting the onset of symptoms in the 1980s, many 
years after service, and have not related peripheral 
neuropathy or any other neuromuscular disorder to any 
incident of the veteran's service.  The totality of that 
clinical and diagnostic evidence is against the veteran's 
claim and preponderates in this case where the only nexus 
opinion is provided by the veteran himself.

The basis for the Board's denial is not that the veteran's 
own statements are incompetent.  Rather, when considered in 
the face of evidence/opinions by impartial specialists in 
neurology, the veteran's own statements, as those of a 
physician's assistant without apparent specialized education 
or training in neurology, are of less probative value.  In 
summary, the competent and probative medical evidence does 
not establish that the veteran had acute or subacute 
peripheral neuropathy during the initial post-service year, 
and the preponderance of the competent and probative medical 
evidence reflects no link between any existing peripheral 
neuropathy or other neuromuscular disorder and the veteran's 
service, including herbicide or other chemical exposure.  
Accordingly, the claim of entitlement to service connection 
for a neuromuscular disorder/peripheral neuropathy must be 
denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for a neuromuscular disorder, to include 
peripheral neuropathy, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 17 -


